Citation Nr: 1727680	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  13-29 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating for supraventricular arrhythmias with arterial ventricular block, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Mary Ann Royle, Attorney


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1977 to February 1979.  

This issue of entitlement to an increased rating for supraventricular arrhythmias with arterial ventricular block is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Regional Office (RO), which continued the 30 percent rating.  The Veteran filed a Notice of Disagreement (NOD) in March 2010 and the RO issued a Statement of the Case (SOC) in August 2013.  The Veteran filed a timely VA Form 9 in October 2013.  

Supplemental SOCs were issued in March 2015 and May 2015.  


FINDING OF FACT

In May 2017, prior to the promulgation of a decision in the appeal, the Veteran requested that the Board withdraw all issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to an increased rating for supraventricular arrhythmias with arterial ventricular block by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In May 2017, the Veteran's representative submitted a statement from the Veteran indicating his desire to withdraw his appeal regarding the issue on appeal: entitlement to an increased rating for supraventricular arrhythmias with arterial ventricular block.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal.


ORDER

The appeal is dismissed.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


